Citation Nr: 1231425	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial evaluation in excess of 20 percent prior to August 12, 2009, and in excess of 30 percent since August 12, 2009, for degenerative arthritis of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 20 percent prior to August 12, 2009, and in excess of 40 percent since August 12, 2009, for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to September 1969. 

This matter was originally on appeal to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In October 2011, the Veteran was informed of this fact and offered an opportunity to testify at another hearing.  The Veteran submitted his request for an additional hearing, and in June 2012, testified at a travel board hearing.  Transcripts of both hearings are of record.  At the June 2012 hearing, the Veteran acknowledged that he was satisfied with the increased ratings for his cervical and lumbar spine disabilities.

The issue of entitlement to an evaluation in excess of 10 percent for COPD addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the travel Board hearing in June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issues of entitlement to increased evaluations for service-connected cervical and lumbar degenerative arthritis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the issues of entitlement to increased evaluations for service-connected cervical and lumbar degenerative arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal with respect to the issues of entitlement to increased evaluations for service-connected cervical and lumbar degenerative arthritis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.


ORDER

The appeal is dismissed with respect to the issues of entitlement to increased evaluations for service-connected cervical and lumbar degenerative arthritis.


REMAND

The Veteran contends that the symptoms associated with his service-connected COPD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He essentially presented testimony in June 2012 to the effect that he thought that his COPD symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in August 2009.  Thus, the appellant should be provided an opportunity to report for a current VA pulmonary examination to ascertain the current status of his service-connected COPD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his COPD that is not evidenced by the current record.  The most recent VA treatment records in the claims file are dated in June 2009.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a new VA examination to ascertain the severity of his COPD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, including a pulmonary function test, should be accomplished.  

The examination report should include the results of the testing listed in the rating schedule, i.e., FEV-1, FEV-1/FVC, (DLCO (SB)), and maximum exercise capacity expressed in ml/kg/min.; or, if a test cannot be performed, the examination report should indicate why the test was not performed. 

The examiner should state whether there is a diagnosis of pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), core pulmonale, or right ventricular hypertrophy.  The examiner should state whether there have been any episodes of acute respiratory failure or if outpatient oxygen therapy is required. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


